Citation Nr: 1435501	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from October 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen previously denied claims of service connection for degenerative changes upper (dorsal) spine (cervical spine disability) and chronic low back condition, disc herniation L5-S1 (thoracolumbar spine disability).

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held via videoconference from the RO in July 2011.  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veteran Claims (CAVC or the Court) has held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and a further remand of the case will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The September 2011 remand specifically requested an opinion as to whether it was at least as likely as not the Veteran's claimed disabilities were aggravated by his service-connected left ankle disability.  The June 2012 VA examiner addressed whether the low back and cervical spine disabilities were directly related to service, or were secondarily caused by the service-connected left ankle, but did not address whether the back conditions were aggravated (worsened beyond natural progression).  As such, a remand is required.

Additionally, the Veteran reports he is receiving disability benefits from the Social Security Administration (SSA).  The first mention of such was at an October 2006 mental health appointment.  Such records are potentially relevant to the issues before the Board; the Veteran indicated that his benefits were based at least in part on his orthopedic disabilities.  SSA may have obtained information regarding the origins of such.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and secure copies of any disability determinations made with regard to the Veteran, as well as all records considered in such.  Efforts must be documented in the claims folder.  If SSA records are unavailable, such must be certified in writing.

2.  Return the claims file to the June 2012 VA examiner; if that examiner is not available, an equally qualified provider may be consulted.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

a.  The examiner must opine as to whether it is at least as likely as not that a degenerative lumbosacral spine condition is aggravated (permanently worsened) by the service-connected left ankle disability.  

b.  The examiner must opine as to whether it is at least as likely as not that a spinal stenosis at cervical spine C5-6, C6-7 condition is aggravated (permanently worsened) by the service-connected left ankle disability.  

The examiner's attention is directed to the Veteran's statements in his March 2009 Form 9.  Such should be discussed in rendering any opinions.  A full and complete rationale for any opinion expressed is required.    Jones v. Shinseki, 23 Vet. App. 382 (2010).
 
3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



